FILED
                                                                                                               MF: I' 2610
                                           UNITED STATES DISTRICT COURT                                  NANCY MAYER WHIITINGTON, CLERK
                                          FOR THE DISTRICT OF COLUMBIA                                         U.S. DISTRICT COURT


          Robert R. Matthews,                                  )
                                                               )
                          Plaintiff,                           )
                                                               )
                          v.                                   )
                                                               )
                                                                      Civil Action No.
                                                                                              10 D431
          Secretary of Veterans Affairs,                       )
                                                               )
                           Defendant.                          )


                                                MEMORANDUM OPINION

                  Plaintiff has filed a pro se complaint and an application to proceed in forma pauperis. The

          application will be granted and the complaint will be dismissed for lack of jurisdiction.

                  Plaintiff is a veteran of the armed services with the service-connected disability. He objects to an

          advisory opinion issued by the central ,office of the Department of Veterans Affairs and to a

          determination of the date of receipt of claim or date entitlement arose in his case. See Compl. at 1-2. He

          seeks an order directing the defendant to correct the alleged errors. Id. at 2.

                  A federal district court is a court of limited jurisdiction, and it has jurisdiction expressly

          precludes review of the Secretary's decisions regarding a veteran's benefits.

                  The Secretary shall decide all questions of law and fact necessary to a decision by the
                  Secretary under a law that affects the provision of benefits by the Secretary to veterans
                  or their dependents or survivors of veterans. Subject to [certain enumerated exceptions],
                  the decision of the Secretary as to any such question shall be final and conclusive and
                  may not be reviewed by any other official or by any court, whether by an action in the
                  nature of mandamus or otherwise.

          38 U.S.C. § Sll(a). As the exceptions to this provision do not appear applicable, the complaint must be

          dismissed for lack of subject matter jurisdiction.

                  A separate order accompanies this memorandum opinion.



                                                                              United States District Judge




                                                                                                                                 3
.. .aI,